
	
		II
		Calendar No. 599
		111th CONGRESS
		2d Session
		S. 2798
		[Report No. 111–313]
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mr. Udall of Colorado
			 (for himself, Mr. Risch, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reduce the risk of catastrophic wildfire through the
		  facilitation of insect and disease infestation treatment of National Forest
		  System and adjacent land, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Forest Insect and Disease
			 Emergency Act of 2009.
		2.
			 PurposesThe purposes of this
			 Act are—
			(1)to ensure that
			 adequate emphasis is placed on the mitigation of hazards posed by large-scale
			 infestations of bark beetles and other insects through the establishment of
			 insect and disease emergency areas;
			(2)to ensure that
			 increased resources are available within each designated insect and disease
			 emergency area to mitigate hazards associated with—
				(A)falling
			 trees;
				(B)increased fire
			 hazards; and
				(C)the restoration of
			 National Forest System land; and
				(3)to make permanent,
			 as of the date of enactment of this Act, existing good neighbor and stewardship
			 contracting authorities.
			3.DefinitionsIn this Act:
			(1)Affected
			 StateThe term affected State includes each of the
			 States of—
				(A)Arizona;
				(B)California;
				(C)Colorado;
				(D)Idaho;
				(E)Montana;
				(F)Nevada;
				(G)New Mexico;
				(H)Oregon;
				(I)South
			 Dakota;
				(J)Utah;
				(K)Washington;
			 and
				(L)Wyoming.
				(2)Insect and
			 disease emergency areaThe term insect and disease
			 emergency area means an area of National Forest System land—
				(A)that is located in
			 an affected State that is not—
					(i)designated as
			 wilderness; or
					(ii)an area
			 recommended for wilderness in a forest land and resource management
			 plan;
					(B)in which an insect
			 and disease infestation emergency exists, as determined by the Secretary;
			 and
				(C)that is designated
			 by—
					(i)section 4(a);
			 or
					(ii)the Secretary
			 under section 4(c).
					(3)Insect and
			 disease infestation emergencyThe term insect and disease
			 infestation emergency means an insect or disease infestation that has
			 resulted in—
				(A)a current or
			 future increased risk of catastrophic wildland fire; or
				(B)an increased
			 threat posed by hazard trees to—
					(i)utility
			 corridors;
					(ii)communication
			 sites;
					(iii)roads;
					(iv)recreation
			 sites;
					(v)water structures
			 (such as reservoirs and water conveyance systems); or
					(vi)other
			 infrastructure.
					(4)
			 MapThe term map means the map entitled
			 Insect Emergency Areas.
			(5)National Forest
			 SystemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			4.Designation of
			 insect and disease emergency areas
			(a)DesignationEach
			 area depicted on the map is designated as an insect and disease emergency area
			 under this Act.
			(b)Map
				(1)Duty of
			 SecretaryAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file the map for insect and disease emergency
			 areas designated by subsection (a) with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate;
					(B)the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate;
					(C)the Committee on
			 Natural Resources of the House of Representatives; and
					(D)the Committee on
			 Agriculture of the House of Representatives.
					(2)Force of
			 lawThe map filed under paragraph (1) shall have the same force
			 and effect as if included in this subsection, except that the Secretary may
			 correct typographical errors in the map and the legal descriptions.
				(3)Public
			 availabilityThe map filed under paragraph (1) shall be on file
			 and available for public inspection in the appropriate offices of the Forest
			 Service.
				(c)Designation by
			 Secretary
				(1)In
			 generalThe Secretary may designate additional insect and disease
			 emergency areas in accordance with each requirement described in this
			 subsection.
				(2)InitiationThe
			 designation of an insect and disease emergency area may be made by the
			 Secretary—
					(A)on the initiative
			 of the Secretary; or
					(B)in response to a
			 request by any Governor of an affected State.
					(3)DeadlineIf
			 the Governor of a State described in paragraph (2)(B) requests the Secretary to
			 designate as an insect and disease emergency area an area located in the State,
			 the Secretary shall accept or deny the request by a date that is not later than
			 90 days after the date on which the Secretary receives the request.
				(4)Limitation on
			 delegationWith respect to National Forest System land, the
			 Secretary, acting through the Chief of the Forest Service, may delegate the
			 authority to make a designation under this subsection only to a Regional
			 Forester of the National Forest System land.
				(5)ProcedureIf
			 the Secretary designates an additional insect and disease emergency area under
			 paragraph (1), the Secretary shall—
					(A)publish a notice
			 of the designation of the insect and disease emergency area (including a map of
			 the insect and disease emergency area) in the Federal Register; and
					(B)notify—
						(i)each appropriate
			 State; and
						(ii)the appropriate
			 committees of Congress.
						(6)ApplicabilityA
			 designation made by the Secretary under paragraph (1) shall not be subject
			 to—
					(A)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
					(B)section 322 of the
			 Department of the Interior and Related Agencies Appropriations Act, 1999
			 (Public Law 105–277; 112 Stat. 2681–289); or
					(C)any other
			 applicable law (including regulations).
					5.Response to
			 emergency designation
			(a)Priority
			 treatmentsIn carrying out the management of an insect and
			 disease emergency area, the Secretary shall give priority consideration
			 to—
				(1)the removal of
			 hazardous fuels and hazard trees on, and the restoration of the health of,
			 National Forest System land located in the insect and disease emergency area;
			 and
				(2)the provision of
			 assistance to State and local governments, Indian tribes, and private
			 landowners for the removal of hazardous fuels and hazard trees on, and the
			 restoration of the health of, each parcel of land located in the insect and
			 disease emergency area—
					(A)that is under the
			 jurisdiction of the State or local government or Indian tribe; or
					(B)the title of which
			 is held by a private landowner; and
					(3)the making of
			 payments under section 9011(d)(1)(B) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8111(d)(1)(B)) to each individual or entity that collects
			 or harvests renewable biomass from a parcel of National Forest System land
			 located in an insect and disease emergency area.
				(b)Emergency forest
			 restorationIn implementing the emergency forest restoration
			 program under section 407 of the Agricultural Credit Act of 1978 (16 U.S.C.
			 2206), the Secretary may make payments to an owner of a parcel of nonindustrial
			 private forest land that is located in an insect and disease emergency area to
			 carry out emergency measures in response to an insect and disease infestation
			 emergency under this Act.
			(c)BiomassAny
			 biomass removed from a parcel of land located in an insect and disease
			 emergency area shall be considered to be renewable biomass for purposes of the
			 renewable fuel standard under section 211(o) of the Clean Air Act (42 U.S.C.
			 7545(o)).
			(d)Healthy forest
			 restoration
				(1)Authority of
			 SecretaryThe Secretary may apply each requirement described in
			 sections 104 and 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6514, 6515) to projects that are carried out to remove hazardous fuels and
			 hazard trees on, and to restore the health of, National Forest System land that
			 is located in an insect and disease emergency area.
				(2)Judicial
			 reviewSection 106 of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6516) shall apply to each project described in paragraph (1).
				6.Good neighbor
			 authority
			(a)State forest
			 services
				(1)Authority of
			 SecretaryNotwithstanding chapter 63 of title 31, United States
			 Code, and any provisions of law related to competition, the Secretary may enter
			 into a contract (including a sole source contract) or agreement (including an
			 agreement for the mutual benefit of the Secretary and the State), as
			 appropriate and consistent with all applicable general and specific operating
			 procedures established by the Forest Service for such contracts and agreements
			 (including labor and wage requirements), with a State to permit the State to
			 perform watershed restoration and protection services on National Forest System
			 land located in the State if the State is carrying out similar and
			 complementary watershed restoration and protection services on adjacent State
			 or private land.
				(2)Authorized
			 servicesWatershed restoration and protection services described
			 in paragraph (1) include—
					(A)the treatment of
			 insect-infested trees;
					(B)the reduction of
			 hazardous fuels; and
					(C)any other activity
			 that is carried out to restore or improve watersheds or fish and wildlife
			 habitat across ownership boundaries.
					(b)Administrative
			 provisions
				(1)National Forest
			 Management Act of 1976Subsections (d) and (g) of section 14 of
			 the National Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to
			 services performed under a contract or other agreement under subsection
			 (a)(1).
				(2)Assumption of
			 liabilityThe State shall assume liability, to the extent allowed
			 by Federal, State, and local law, for the actions or omissions of employees or
			 subcontractors of the State in preparing or implementing a contract or
			 agreement under this title.
				(3)SubcontractsA
			 State may subcontract, to the extent allowed by State and local law, to prepare
			 or implement a contract or agreement under this title.
				(4)Dispute
			 resolutionAny dispute under a contract or agreement under
			 subsection (a)(1) shall be resolved in accordance with, as applicable—
					(A)the dispute clause
			 of the contract or agreement;
					(B)the Contract
			 Disputes Act of 1978 (41 U.S.C. 601 et seq.); or
					(C)section 1491 of
			 title 28, United States Code.
					(c)Retention of
			 responsibilities under National Environmental Policy Act of
			 1969With respect to any watershed restoration and protection
			 service on National Forest System land that is proposed to be carried out by a
			 State under subsection (a), any decision required to be made under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) may not be delegated to the State or
			 any officer or employee of the State.
			(d)Applicability
				(1)In
			 generalSubject to paragraph (2), the authority provided by this
			 section applies only to National Forest System land located in affected
			 States.
				(2)Secretary of the
			 InteriorWith respect to public land that is located in an
			 affected State and administered by the Secretary of the Interior (acting
			 through the Bureau of Land Management), the Secretary of the Interior may carry
			 out activities under this section on the public land.
				7.Stewardship
			 contracting
			(a)Cancellation
			 costs
				(1)In
			 generalNotwithstanding any other provision of law, including
			 section 304B of the Federal Property and Administrative Services Act of 1949
			 (41 U.S.C. 254c), the Secretary may not obligate funds to cover the cost of
			 canceling a Forest Service multiyear stewardship contract under section 347 of
			 the Department of the Interior and Related Agencies Appropriations Act, 1999
			 (16 U.S.C. 2104 note; Public Law 105–277) until the date on which the multiyear
			 stewardship contract is cancelled.
				(2)Costs of
			 cancellation or terminationThe costs of any cancellation or
			 termination of a multiyear stewardship contract described in paragraph (1) may
			 be paid from any appropriations that are made available to the Forest
			 Service.
				(3)Anti-Deficiency
			 ActIn the case in which the appropriations described in
			 paragraph (2) are exhausted—
					(A)the exhaustion
			 shall not be considered to be a violation of section 1341 of title 31, United
			 States Code; and
					(B)the Secretary
			 shall seek a supplemental appropriation.
					(b)Permanent
			 authoritySection 347(a) of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law
			 105–277) is amended by striking Until September 30, 2013, the
			 and inserting The.
			8.EffectNothing in this Act affects or diminishes
			 the rights of any owner of private property.
		
	
		1.Short titleThis Act may be cited as the
			 National Forest Insect and Disease
			 Emergency Act of 2010.
		2.PurposesThe purposes of this Act are—
			(1)to ensure that adequate
			 emphasis is placed on the mitigation of hazards posed by landscape-scale
			 epidemics of bark beetles and other insects and diseases through the
			 identification of areas affected by the epidemics, including areas in which
			 resulting hazard trees pose a high risk to public health and safety;
			(2)to help focus resources
			 within areas characterized by landscape-scale insect or disease epidemics to
			 mitigate hazards associated with—
				(A)falling trees; and
				(B)wildfire; and
				(3)to authorize good
			 neighbor agreements between State and Federal agencies to provide more
			 effective and efficient forest management across certain Federal land
			 boundaries.
			3.DefinitionsIn this Act:
			(1)Affected
			 StateThe term affected State includes each of the
			 States of—
				(A)Alaska;
				(B)Arizona;
				(C)California;
				(D)Colorado;
				(E)Idaho;
				(F)Montana;
				(G)Nevada;
				(H)New Mexico;
				(I)Oregon;
				(J)South Dakota;
				(K)Utah;
				(L)Washington; and
				(M)Wyoming.
				(2)High-risk
			 areaThe term high-risk area means a road, trail, or
			 other area that poses a high risk to public health or safety due to hazard
			 trees resulting from landscape-scale tree mortality caused by an insect or
			 disease epidemic.
			(3)Insect or disease
			 epidemic areaThe term insect or disease epidemic
			 area means an area of National Forest System land in which
			 landscape-scale tree mortality caused by an insect or disease epidemic
			 exists.
			(4)National Forest
			 SystemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			4.Designation of
			 areas
			(a)Identification of
			 high-risk areas
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall identify by map or other appropriate means
			 high-risk areas within the National Forest System in the affected
			 States.
				(2)Public
			 educationIn conjunction with the information developed pursuant
			 this subsection, the Secretary shall develop educational materials that
			 describe the risk posed by hazard trees in high-risk areas and measures that
			 can be taken by the public to avoid or reduce that risk.
				(3)ConsultationIn
			 developing the information and educational materials required by this
			 subsection, the Secretary shall consult with interested State, local, and
			 tribal governments, first responders, and other stakeholders.
				(4)UpdatesThe
			 Secretary shall periodically review and revise the information and educational
			 materials required by this subsection to reflect the best available
			 information.
				(5)Public
			 availabilityThe information and associated educational materials
			 required by this subsection shall be on file and available for public
			 inspection, including in the appropriate offices of the Forest Service.
				(b) Identification of
			 insect and disease epidemic areas
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall identify by map or other appropriate means insect
			 or disease epidemic areas within the National Forest System in the affected
			 States.
				(2)Required
			 informationThe information required by paragraph (1) shall
			 include—
					(A)a geographic estimate of
			 the annual mortality caused by the insect or disease epidemic; and
					(B)a projection, based on
			 the best available science, of future tree mortality resulting from the insect
			 or disease epidemic.
					(3)UpdatesThe
			 Secretary shall periodically review and revise the information required by
			 paragraph (1) to reflect the best available information.
				(4)AvailabilityThe
			 information required by this subsection shall be made available to—
					(A)communities in or
			 adjacent to an insect or disease epidemic area that have developed a community
			 wildfire protection plan (as defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6511));
					(B)fire departments and
			 other wildfire-fighting organizations responding to, or likely to respond to, a
			 wildfire in an insect or disease epidemic area; and
					(C)the public through the
			 appropriate offices of the Forest Service.
					(c)Contracts and financial
			 assistanceTo help collect, develop, monitor, and distribute the
			 information and materials required by this section, the Secretary may enter
			 into contracts or provide financial assistance through cooperative agreements
			 in accordance with section 8 of the Cooperative Forestry Assistance Act of 1978
			 (16 U.S.C. 2104) with—
				(1)the State Forester or
			 equivalent State official of an affected State;
				(2)educational institutions;
			 or
				(3)other
			 organizations.
				5.Support for restoration
			 and response
			(a)Support for biomass
			 utilizationTo help reduce the risk to public health and safety
			 from hazard trees and wildfires and to restore ecosystems affected by insect
			 and disease epidemics, the Secretary may assist State and local governments,
			 Indian tribes, private landowners, and other persons in affected States with
			 the collection, harvest, storage, and transportation of eligible material from
			 areas identified pursuant to section 4(b) in accordance with section 9011(d) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111(d)).
			(b)Restoration assistance
			 for private landownersThe Secretary may make payments to an
			 owner of nonindustrial private forest land in an affected State to carry out
			 emergency measures to restore the land after an insect or disease infestation
			 in accordance with the emergency forest restoration program established under
			 section 407 of the Agricultural Credit Act of 1978 (16 U.S.C. 2206).
			(c)National forest
			 hazardous fuel reductionThe Secretary shall carry out authorized
			 hazardous fuel reduction projects in affected States on National Forest System
			 land on which an epidemic of disease or insects poses a significant threat to
			 an ecosystem component, or forest or rangeland resource, in accordance with the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 et seq.).
			6.Good neighbor
			 authority
			(a)DefinitionsIn
			 this section:
				(1)Authorized restoration
			 servicesThe term authorized restoration services
			 means similar and complementary forest, rangeland, and watershed restoration
			 services carried out on adjacent Federal land and non-Federal land by either
			 the Secretary or a Governor pursuant to—
					(A)a good neighbor
			 agreement; and
					(B)a cooperative agreement
			 or contract entered into under subsection (c).
					(2)Federal land
					(A)In
			 generalThe term Federal land means the following
			 land in a State located in whole or in part west of the 100th meridian:
						(i)National Forest System
			 land.
						(ii)Public lands (as defined
			 in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1702)).
						(B)ExclusionsThe
			 term Federal land does not include—
						(i)a component of the
			 National Wilderness Preservation System, National Wild and Scenic Rivers
			 System, National Trails System, or National Landscape Conservation
			 System;
						(ii)a National Monument,
			 National Preserve, National Scenic Area, or National Recreation Area; or
						(iii)a wilderness study
			 area.
						(3)Forest, rangeland, and
			 watershed restoration servicesThe term forest, rangeland,
			 and watershed restoration services means—
					(A)activities to treat
			 insect- and disease-infected trees;
					(B)activities to reduce
			 hazardous fuels;
					(C)activities to maintain
			 roads and trails that cross a boundary between Federal land and non-Federal
			 land; and
					(D)any other activities to
			 restore or improve forest, rangeland, or watershed health, including fish and
			 wildlife habitat.
					(4) Good neighbor
			 agreementThe term good neighbor agreement
			 means—
					(A)a nonfunding master
			 cooperative agreement entered into between the Secretary and a Governor under
			 chapter 63 of title 31, United States Code; or
					(B)a memorandum of agreement
			 or understanding entered into between the Secretary and a Governor.
					(5)GovernorThe
			 term Governor means the Governor or any other appropriate
			 executive official of an affected State.
				(6)SecretaryThe
			 term Secretary means—
					(A)the Secretary of
			 Agriculture, with respect to National Forest System land; and
					(B)the Secretary of the
			 Interior, with respect to Bureau of Land Management land.
					(b)Good neighbor
			 agreements
				(1)In
			 generalThe Secretary may enter into a good neighbor agreement
			 with a Governor to coordinate the procurement and implementation of authorized
			 restoration services in accordance with this section.
				(2)Public notice and
			 commentThe Secretary shall make each good neighbor agreement
			 available to the public.
				(c)Task orders, contracts,
			 and cooperative agreements
				(1)In
			 generalThe Secretary may issue a task order for, or enter into a
			 contract (including a sole source contract) or cooperative agreement with, a
			 Governor to carry out authorized restoration services.
				(2)RequirementsEach
			 task order, contract, or cooperative agreement entered into under paragraph (1)
			 shall be executed in accordance with—
					(A)chapter 63 of title 31,
			 United States Code; and
					(B)the applicable good
			 neighbor agreement.
					(d)Contract and
			 subcontract requirements
				(1)Requirements for
			 services on Federal land
					(A)In
			 generalFor authorized restoration services carried out on
			 Federal land under subsection (c), each contract and subcontract issued under
			 the authority of a Governor shall include the provisions described in
			 subparagraph (B) that would have been included in the contract had the
			 Secretary been a party to the contract.
					(B)Applicable
			 provisionsThe provisions referred to in subparagraph (A) are
			 provisions for—
						(i)wages and benefits for
			 workers employed by contractors and subcontractors required by—
							(I)subchapter IV of chapter
			 31 of part A of subtitle II of title 40, United States Code; and
							(II)chapter 6 of title 41,
			 United States Code;
							(ii)nondiscrimination;
			 and
						(iii)worker safety and
			 protection.
						(2) Requirements for small
			 businessesEach contract and subcontract for authorized
			 restoration services under subsection (c) shall comply with provisions for
			 small business assistance and protection that would have been applicable to the
			 contract had the Secretary been a party to the contract.
				(3)LiabilityThe
			 Secretary shall include provisions in each good neighbor agreement, contract,
			 or cooperative agreement, as appropriate, governing the potential liability of
			 the State and the Secretary for actions carried out under this Act.
				(e)Termination of
			 effectiveness
				(1)In
			 generalThe authority of the Secretary to enter into cooperative
			 agreements and contracts under this section terminates on September 30,
			 2019.
				(2)Contract
			 dateThe termination date of a cooperative agreement or contract
			 entered into under this section shall not extend beyond September 30,
			 2020.
				(3)Consolidated
			 authority
					(A)Federal and State
			 cooperative watershed restoration and protection in
			 ColoradoSection 331 of the Department of the Interior and
			 Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 996)
			 is repealed.
					(B)Federal and State
			 cooperative forest, rangeland, and watershed restoration in
			 UtahSection 337 of the Department of the Interior and Related
			 Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3102) is
			 repealed.
					(4)Existing
			 contractsNothing in the amendments made by this section affects
			 contracts in effect on the day before the date of enactment of this Act.
				7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are
			 necessary.
		
	
		September 27, 2010
		Reported with an amendment
	
